 

Exhibit 10.4

  

WARRANT AGREEMENT

 

ONCOBIOLOGICS, INC.

 

AND

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, AS WARRANT AGENT

 

THIS WARRANT AGREEMENT (this “Agreement”), dated as of May 18, 2016, is by and
between Oncobiologics, Inc., a Delaware corporation (the “Company”), and
American Stock Transfer & Trust Company, LLC, a New York limited liability trust
company, as Warrant Agent (the “Warrant Agent”).

 

WHEREAS, the Company is engaged in an initial public offering (the “Offering”)
of units (the “Units,” and each a “Unit”), with each unit consisting of (i) one
share of common stock, $0.01 par value per share (the “Common Stock”), of the
Company, (ii) one-half of a Series A warrant to purchase one share of Common
Stock at a purchase price of $6.60 per share, subject to adjustment as described
herein (each, a “Series A Warrant”) and (iii) one-half of a Series B warrant to
purchase one share of Common Stock at a purchase price of $8.50 per share,
subject to adjustment as described herein (each, a “Series B Warrant,” and,
together with the Series A Warrants, hereinafter referred to as the “Warrants”);

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, as amended, on Form S-1, No. 333-209011
(the “Registration Statement”) and prospectus (the “Prospectus”), for the
registration, under the Securities Act of 1933, as amended (the “Securities
Act”), of the offer and sale of the Units, the Common Stock underlying the
Units, the Warrants and the Common Stock issuable upon exercise of the Warrants;

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange and exercise of the Warrants;

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants (each a “Holder”); and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.

 

2. Warrants.

 

  2.1 Form of Warrants. Each Series A Warrant and Series B Warrant shall be
issued in registered form only and shall be in substantially the forms attached
hereto as Exhibit A and Exhibit B, respectively, the provisions of which are
incorporated herein. Each Warrant shall be signed by, or bear the facsimile
signature of, the President,  Chief Executive Officer or Chief Financial Officer
of the Company. In the event the person whose facsimile signature has been
placed upon any Warrant shall have ceased to serve in the capacity in which such
person signed the Warrant before such Warrant is issued, it may be issued with
the same effect as if he or she had not ceased to be such at the date of
issuance.

 

  2.2 Effect of Countersignature. Unless and until countersigned by the Warrant
Agent pursuant to this Agreement, a

 

 1 

 

  

    Warrant shall be invalid and of no effect and may not be exercised by the
Holder thereof.

 

  2.3 Registration.

 

  2.3.1 Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
Holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company.

 

  2.3.2 Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on the Warrant Certificate (as defined below) made by anyone other than the
Company or the Warrant Agent), for the purpose of any exercise thereof, and for
all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary.

 

3. Terms and Exercise of Warrants.

 



3.1Detachability of Warrants. Each of the Common Stock and the Warrants
comprising the Units will begin to trade separately on (i) the first trading day
following the 30th day after the effectiveness of the Registration Statement, or
(ii) such earlier date as Jefferies LLC and Barclays Capital Inc., as
representatives of the underwriters in the Offering (the “Representatives”),
shall determine is acceptable (such date, the “Detachment Date”). In no event
will separate trading of the securities comprising the Units commence until the
Company issues a press release announcing when such separate trading will begin.



 

  3.2 Exercise Price.

  

  3.2.1 Series A Warrants. Each Series A Warrant shall, when countersigned by
the Warrant Agent, entitle the Registered Holder thereof, subject to the
provisions of such Series A Warrant and of this Agreement, to purchase from the
Company the number of shares of Common Stock of the Company stated therein, at
the price of $6.60 per share, subject to the adjustments provided herein;
provided, however, that only whole Series A Warrants may be exercised.

 

  3.2.2 Series B Warrants. Each Series B Warrant shall, when countersigned by
the Warrant Agent, entitle the Registered Holder thereof, subject to the
provisions of such Series B Warrant and of this Agreement, to purchase from the
Company the number of shares of Common Stock of the Company stated therein, at
the price of $8.50 per share, subject to the adjustments provided herein;
provided, however, that only whole Series B Warrants may be exercised.

 

  3.2.3 The term “Exercise Price” as used in this Agreement shall mean the price
per share at which the shares of Common Stock may be purchased at the time a
whole Series A Warrant or whole Series B Warrant, as the case may be, is
exercised.

 

  3.3 Duration of Warrants.

 

  3.3.1 Series A Warrants. Each Series A Warrant may be exercised, in whole or
in part, at any time during the period commencing on the Detachment Date and
ending at 5:00pm New York City time on February 18, 2017.

 

  3.3.2 Series B Warrants. Each Series B Warrant may be exercised, in whole or
in part, at any time during the period commencing on the Detachment Date and
ending at 5:00pm New York City time on May 18, 2018.

 

  3.3.3 For purposes of this Agreement, the term “Expiration Date” means
February 18, 2017 with respect to the Series A Warrants and May 18, 2018 with
respect to the Series B Warrants and the term “Exercise Period” means the period
during which the Series A Warrant or Series B Warrant, as the case may be, is
exercisable, as described in subsection 3.1, 3.3.1 or 3.3.2 hereof. Each Warrant
not exercised on or before the Expiration Date shall become void, and all rights
thereunder and all rights in respect thereof under this Warrant Agreement shall
cease at the close of business on the Expiration Date. The Company may extend
the duration of the Warrants by delaying the Expiration Date; provided, however,
that the Company will provide notice of not less than 20 days to Registered
Holders of such extension and that such extension shall be identical in duration
among all of the then outstanding Warrants.

 

  3.3.4 The exercise of any Warrant shall be subject to the satisfaction of any
applicable conditions, as set forth in subsection 3.4.2 below with respect to an
effective registration statement. Any Warrant not exercised on or before the
applicable Expiration Date shall become void, and all rights thereunder and all
rights in respect thereof under this Agreement shall cease at 5:00 p.m. New York
City time on such Expiration Date.

 

 2 

 

  

  3.4 Exercise of Warrants.

 

3.4.1 Payment. Subject to the provisions of the Warrant and this Agreement, a
Warrant, when countersigned by the Warrant Agent, may be exercised by the
Registered Holder thereof by submitting a duly executed election to purchase
attached to the applicable Warrant, at the office of the Warrant Agent in the
Borough of Brooklyn, City and State of New York or at the office of its
successor as Warrant Agent, in the Borough of Brooklyn, City and State of New
York, which may be done by paying, within two (2) days of the date of exercise,
in full the Exercise Price for each whole share of Common Stock as to which the
Warrant is exercised, in lawful money of the United States of America, by wire
transfer or in good certified check or good bank draft payable to the order of
the Company or by Cashless Exercise solely in accordance with Section 3.3.2
hereof. The Registered Holder shall not be required to deliver the original
Warrant being exercised in order to effect an exercise hereunder. Upon delivery
of an exercise notice, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Common Stock with respect to which such
Warrant has been exercised, irrespective of the date such shares of Common Stock
are credited to the Holder’s DTC account or the date of delivery of the
certificates evidencing such shares of Common Stock (as the case may be).

 

***Checks should be payable to American Stock Transfer & Trust Company, LLC.
Originals need to be mailed to American Stock Transfer, Attention: [—]. Wired
funds for exercise should be wired to:

 

JP MORGAN CHASE BANK

ABA # [—]

ACCT # [—]

ACCT NAME: AMERICAN STOCK TRANSFER & TRUST CO

AS AGENT FOR WARRANTS

ATTN: [—]

 

3.4.2 Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if and only if an effective registration statement covering the offer
and sale of the shares of Common Stock that are subject to the exercise notice
is not available for the issuance of such shares of Common Stock, the Registered
Holder may exercise, by submitting a duly executed election to Cashless Exercise
(as defined below) to the Company pursuant to Section 8.2 herein, a Warrant in
whole or in part and, in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the aggregate
Exercise Price, elect instead to receive upon such exercise the “Net Number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

 

Net Number = (A x B) - (A x C)   B

 

For purposes of the foregoing formula:

 

  A = the total number of shares with respect to which the Warrant is then being
exercised.

 

  B = the arithmetic average of the Closing Sale Prices (as defined below) of
the Common Stock for the five (5) consecutive Trading Days ending on the date
immediately preceding the date of the Exercise Notice.

 

  C = the Exercise Price then in effect for the applicable shares of Common
Stock at the time of such exercise.

 

The term “Closing Sale Price” means, for any security as of any date, the last
closing bid price and last closing trade price, respectively, for such security
on the Nasdaq Global Market, as reported by Bloomberg, L.P. (“Bloomberg”), or,
if the Nasdaq Global Market begins to operate on an extended hours basis and
does not designate the closing bid price or the closing trade price, as the case
may be, then the last bid price or the last trade price, respectively, of such
security prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if
the Nasdaq Global Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively,

 

 3 

 

 

of any market makers for such security as reported in the OTC Link or “pink
sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Sale Price of such security on such date
shall be the fair market value as mutually determined by the Company and the
Registered Holder. If the Company and the Registered Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 8.4 hereof. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, assuming the Registered Holder is not an affiliate of the
Company, the shares of Common Stock issued in a Cashless Exercise shall be
deemed to have been acquired by the Registered Holder, and the holding period
for the Common Stock shall be deemed to have commenced, on the date the Warrant
was originally issued.

 

3.4.3 Issuance of Common Stock on Exercise. Assuming funds for exercise are paid
on or before the second trading day following the date of receipt by the Company
of an exercise notice, then on or before the third trading day following the
date upon which the Company has received an exercise notice for a Warrant, the
Company shall cause its transfer agent to (i) provided that the transfer agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian System, or (ii) if the transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the Holder, or
at the Holder’s instruction pursuant to the delivered exercise notice, the
Holder’s agent or designee, in each case pursuant to this clause (ii), sent by
reputable overnight courier to the address specified in the applicable exercise
notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee (as indicated in the applicable exercise notice), for
the number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise.

 

3.4.4 Valid Issuance. All shares of Common Stock issued or issuable upon the
proper exercise of a Warrant in conformity with this Agreement shall be validly
issued, fully paid and nonassessable.

 

3.4.5 Share Delivery Failure. If the Company shall fail, for any reason or for
no reason, to issue to the Holder within three (3) trading days after receipt of
the applicable exercise notice (the “Share Delivery Deadline”), a certificate
for the number of shares of Common Stock to which the Holder is entitled upon
Holder’s exercise of a Warrant, or credit the Holder’s balance account with DTC
for such number of shares of Common Stock to which the Holder is entitled upon
the Holder’s exercise of a Warrant (as the case may be, but in each case without
a restrictive legend) (a “Delivery Failure”), then the Holder will have the
right to rescind such exercise by giving written notice to the Company.

  

  3.5 Beneficial Ownership Limitation on Exercises. The Company shall not affect
the exercise of any portion of a Warrant, and the Registered Holder of such
Warrant shall not have the right to exercise any portion of such Warrant, to the
extent that after giving effect to such exercise, the Registered Holder
(together with the Registered Holder’s affiliates, and any persons acting as a
group together with the Holder or any Registered Holder’s affiliates) would
beneficially own in excess of 9.99% (the “Maximum Percentage”) of the shares of
Common Stock outstanding immediately after giving effect to such exercise,
provided, however, that the foregoing limitation on exercise shall not apply to
any Registered Holder who, together with such Registered Holder’s affiliates,
and any persons acting as a group together with such Registered Holder and such
Registered Holder’s affiliates, owns in excess of the Maximum Percentage
immediately prior to the closing of the Offering. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
such Registered Holder and its affiliates shall include the number of shares of
Common Stock issuable upon exercise of a Warrant with respect to which the
determination of such sentence is being made, but shall exclude Common Stock
which would be issuable upon (i) exercise of the remaining, unexercised portion
of such Warrant beneficially owned by the Registered Holder and its affiliates
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by the Registered Holder and
its affiliates (including, without limitation, any convertible notes or
convertible preferred stock or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Registered Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). To the extent that the limitation
contained in this Section 3.5

 

 4 

 

  

    applies, the Registered Holder’s submission of an Election to Purchase shall
be deemed to be the Registered Holder’s determination of whether a Warrant is
exercisable (in relation to any other securities owned by the Registered Holder
together with any affiliates) and of which portion of a Warrant is exercisable,
in each case subject to the Maximum Percentage, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of the Warrants, in determining
the number of outstanding shares of Common Stock, the Registered Holder may rely
on the number of outstanding shares of Common Stock as reflected in the most
recent of (A) the Company’s most recent Form 10-K, Form 10-Q, Form 8-K or other
public filing with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) any other notice by the Company or its
transfer agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Registered
Holder, the Company shall within three (3) trading days confirm to the
Registered Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including any Warrant, by the Registered Holder and its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
By written notice to the Company, the Registered Holder may from time to time
increase or decrease the Maximum Percentage to any other percentage of the
number of shares of Common Stock outstanding immediately after giving effect to
the issuance of shares of Common Stock upon exercise of a Warrant and the
provisions of this Section 3.4 shall continue to apply; provided that (i) any
such increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to that Registered Holder. For purposes of clarity, the Common Stock
underlying any Warrant in excess of the Maximum Percentage for a Registered
Holder shall not be deemed to be beneficially owned by that Registered Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the Exchange Act. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3.4 to the extent necessary to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

  

4. Adjustments.

 

  4.1 Stock Dividends.

 

  4.1.1 Share Dividends and Splits. If after the date hereof, and subject to the
provisions of Section 4.5 below, the number of outstanding shares of Common
Stock is increased by a stock dividend payable in shares of Common Stock, or by
a stock split of the Common Stock or other similar event, then, on the effective
date of such stock dividend, stock split or similar event (which, for the
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of the Warrants), the number of shares of Common Stock
issuable on exercise of each Warrant shall be increased in proportion to such
increase in the outstanding shares of Common Stock and the Exercise Price shall
be proportionally decreased such that the aggregate Exercise Price, after such
adjustments, remains the same for each Warrant.

 

  4.1.2 Other Distributions. If the Company shall declare any distribution
(which, for the avoidance of doubt, shall not include any shares of Common Stock
issued by the Company upon exercise of the Warrants) of its assets (or rights to
acquire its assets) to holders of shares of Common Stock, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction), except to the extent an adjustment was already made
pursuant to Section 4.1.1 or 4.2 (a “Distribution”), at any time after the
issuance of a Warrant, then, in each such case, the Company shall reserve and
put aside the maximum Distribution amount the Holder would have been entitled to
receive if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of such Warrant (without regard to any limitations on
exercise thereof, including without limitation, the Maximum Percentage)
immediately before the date on which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
 Common Stock are to be determined for the participation in such Distribution.
Upon exercise of a Warrant, in whole or in part, the Company shall,
contemporaneously with the delivery of the Common Stock, distribute to the
Holder a pro rata portion of such Distribution based on the portion of the
Warrant that has been exercised (provided, however, to the extent that the
Holder’s right to participate in any such Distributions would result in the
Holder exceeding

 

 5 

 

  

    the Maximum Percentage, then the Holder shall not be entitled to participate
in such Distribution at such time and to such extent (or the beneficial
ownership of any such shares of Common Stock as a result of such Distribution to
such extent) and such Distribution to such extent shall be held in abeyance for
the benefit of the Holder until such time, if ever, as its right thereto would
not result in the Holder exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such Distribution (and any Distributions
declared or made on such initial Distribution or on any subsequent Distribution
to be held similarly in abeyance) to the same extent as if there had been no
such limitation).

  

  4.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.5 hereof, the number of outstanding shares of Common
Stock is decreased by a consolidation, combination, reverse stock split or
reclassification of the Common Stock or other similar event, then, on the
effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of shares of Common Stock issuable
on exercise of each Warrant shall be decreased in proportion to such decrease in
outstanding shares of Common Stock and the Exercise Price shall be
proportionally increased such that the aggregate Exercise Price, after such
adjustments, remains the same for each Warrant.

 

  4.3 Purchase Rights. If at any time the Company grants, issues or sells any
options, convertible securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of a Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Maximum
Percentage) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage, at
which time or times the Holder shall be granted such right (and any Purchase
Right granted, issued or sold on such initial Purchase Right or on any
subsequent Purchase Right to be held similarly in abeyance) to the same extent
as if there had been no such limitation).

  

  4.4 Fundamental Transactions. If, at any time while the Warrants are
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding shares of Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the  Common Stock is effectively
converted into or exchanged for other securities, cash or property, or (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another person or group of persons whereby such other person
or group acquires more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other person or other persons
making or party to, or associated or affiliated with the other persons making or
party to, such stock or share purchase agreement or other business combination)
(each, a “Fundamental Transaction”), then, upon any subsequent exercise of a
Warrant, the Registered Holder of such Warrant shall be entitled to receive, for
each share of Common Stock that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction (without
regard to any limitation in Section 3.4 on the exercise of the Warrants), the
number of shares of Common Stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) which, in all cases, was received
as a result of such Fundamental Transaction by a holder of the number of shares
of Common Stock for which a Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 3.4 on the
exercise of the Warrants). If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental

 

 6 

 

  

    Transaction, then each Registered Holder shall be given the same choice.
Notwithstanding anything to the contrary, (a) if the holders of Common Stock
received, as a result of such Fundamental Transaction, a consideration or
Alternate Consideration (whether from the Company or from any other person, and
whether such consideration or Alternate Consideration is comprised of cash,
securities or other property) (such consideration attributed to one share of
Common Stock: the “Fundamental Transaction Consideration Per Share of Common
Stock”) with respect to some but not all of their shares of Common Stock
(including in the event that they have tendered only some of the shares of
Common Stock which such shareholders have initially requested to tender) then,
upon any subsequent exercise of a Warrant, the Registered Holder of such Warrant
shall be entitled to receive such consideration on a pro-rata basis, based on
the number of shares of Common Stock underlying its Warrant; and (b) in the
event that the Fundamental Transaction Consideration Per Share of Common Stock
paid as a result of such Fundamental Transaction is paid by the Successor Entity
(as defined below) or by any other person other than the Company, then such
Successor Entity or the other person shall assume and be responsible to pay the
Fundamental Transaction Consideration Per Share of Common Stock upon any
subsequent exercise of a Warrant. The Company shall cause any successor entity
in a Fundamental Transaction in which the Company is not the survivor (the
“Successor Entity”) to assume in writing all obligations of the Company under
each Warrant in accordance with the provisions of this Section 4.4 pursuant to
agreements in form and substance reasonably satisfactory to the Registered
Holders and approved by the Registered Holder (without unreasonable delay) prior
to such Fundamental Transaction and shall, at the option of each Registered
Holder, deliver to such Registered Holder in exchange for such Registered
Holder’s Warrant a written instrument substantially similar in form and
substance to such Registered Holder’s Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon exercise of such Warrant (without regard to the limitations on
exercise set forth in Section 3.4) prior to such Fundamental Transaction, and
with an exercise price which applies the Exercise Price hereunder to such shares
of capital stock (but taking into account the relative value of the Common Stock
pursuant to such Fundamental Transaction and the value of such shares of capital
stock, such number of shares of capital stock and such exercise price being for
the purpose of protecting the economic value of such Warrant immediately prior
to the consummation of such Fundamental Transaction). Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Agreement and each Warrant referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Agreement and each Warrant with the same effect as if such
Successor Entity had been named as the Company herein.

  

  4.5 Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest whole share, as the case may be. For purposes of
this Section 4, any calculation of the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall not include treasury
shares, if any. Notwithstanding anything to the contrary in this Section 4, no
adjustment in the Exercise Price shall be required unless such adjustment would
require an increase or decrease of at least 1% in such price; provided, however,
that any adjustments which by reason of the immediately preceding sentence are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment. In any case in which this Section 4 shall require that an
adjustment in the Exercise Price be made effective as of a record date for a
specified event, if the Registered Holder exercises a Warrant after such record
date, the Company may elect to defer, until the occurrence of such event, the
issuance of Common Stock and other capital stock of the Company in excess of the
Common Stock and other capital stock of the Company, if any, issuable upon such
exercise on the basis of the Exercise Price in effect prior to such adjustment;
provided, however, that in such case the Company or the Warrant Agent shall
deliver to the Registered Holder a due bill or other appropriate instrument
evidencing the Registered Holder’s right to receive such additional shares
and/or other capital securities upon the occurrence of the event requiring such
adjustment.

 

  4.6 Notices of Changes in Warrant. Upon every adjustment of the Exercise Price
or the number of shares issuable upon exercise of a Warrant, the Company shall
give written notice thereof to the Warrant Agent, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Upon occurrence of any event
specified in Sections 4.1, 4.2, 4.3 or 4.4, the Company shall give written
notice of the occurrence of such event to each Warrant holder, at the last
address set forth for such holder in the Warrant Register, of the record date or
the effective date of the event. Failure to give such notice, or any defect
therein, shall not affect the legality or validity of such event.

 

 7 

 

 

 

  4.7 No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional shares upon
exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, the holder of any whole Warrant would be entitled, upon the exercise
of such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round to the nearest whole number, the number of shares of
Common Stock to be issued to such holder.

 

  4.8 Form of Warrant. The form of Series A Warrant and Series B Warrant need
not be changed because of any adjustment pursuant to this Section 4, and
Warrants issued after such adjustment may state the same Exercise Price and the
same number of shares as is stated in the Warrants initially issued pursuant to
this Agreement.

 

  4.9 Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of the
Warrants in order to (i) avoid an adverse impact on the Warrants and (ii)
effectuate the intent and purpose of this Section 4, then, in each such case,
the Company shall appoint a firm of independent public accountants, investment
banking or other appraisal firm of recognized national standing, which shall
give its opinion as to whether or not any adjustment to the rights represented
by the Warrants is necessary to effectuate the intent and purpose of this
Section 4 and, if they determine that an adjustment is necessary, the terms of
such adjustment. The Company shall adjust the terms of the Warrants in a manner
that is consistent with any adjustment recommended in such opinion.

 

5. Transfer and Exchange of Warrants.

 

  5.1 Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.

 

  5.2 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants.

 

  5.3 Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5.

 

6. Other Provisions Relating to Rights of Holders of Warrants.

 

  6.1 No Rights as Stockholder. A Warrant does not entitle the Registered Holder
thereof to any of the rights of a stockholder of the Company, including, without
limitation, except as otherwise set forth herein or in any Warrant, the right to
receive dividends, or other distributions, exercise any preemptive rights to
vote or to consent or to receive notice as stockholders in respect of the
meetings of stockholders or the election of directors of the Company or any
other matter.

 

  6.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity bond or otherwise as they may in their discretion impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.

 

  6.3 Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that shall be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Agreement.

 

 8 

 

  

  6.4 Registration of Common Stock. The Company registered the Warrants and the
Common Stock underlying the Warrants in the Registration Statement. The Company
will use its reasonable best efforts to maintain the effectiveness of such
Registration Statement and the current status of the Prospectus or to file and
maintain the effectiveness of another registration statement and another current
prospectus covering the Common Stock issuable upon exercise of the Warrants at
any time that the Warrants are exercisable. In addition, the Company agrees to
use its reasonable best efforts to register such shares of Common Stock under
the blue sky laws of the states of residence of the exercising Warrant holders
to the extent an exemption from such registration is not available.

 

7. Concerning the Warrant Agent and Other Matters.

 

  7.1 Payment of Taxes. The Company shall from time to time promptly pay all
taxes and charges that may be imposed upon the Company or the Warrant Agent in
respect of the issuance or delivery of the Common Stock upon the exercise of the
Warrants, but the Company shall not be obligated to pay any transfer taxes in
respect of the Warrants or such shares. Except as otherwise required by law, the
Company shall not be obligated to honor the exercise of any Warrant by or on
behalf of a Registered Holder until all tax consequences (if any) arising from
the exercise of such Warrant are resolved in a manner reasonably acceptable to
the Company.

 

  7.2 Resignation, Consolidation, or Merger of Warrant Agent.

 

  7.2.1 Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving sixty (60) days’ notice in
writing to the Company. If the office of the Warrant Agent becomes vacant by
resignation or incapacity to act or otherwise, the Company shall appoint in
writing a successor Warrant Agent in place of the Warrant Agent. If the Company
shall fail to make such appointment within a period of thirty (30) days after it
has been notified in writing of such resignation or incapacity by the Warrant
Agent or by the holder of a Warrant (who shall, with such notice, submit his
Warrant for inspection by the Company), then the holder of any Warrant may apply
to the Supreme Court of the State of New York for the County of New York for the
appointment of a successor Warrant Agent at the Company’s cost. Any successor
Warrant Agent, whether appointed by the Company or by such court, shall be a
corporation in good standing in the State of New York and having its principal
office in the Borough of Brooklyn, City and State of New York, and authorized
under such laws to exercise corporate trust powers and subject to supervision or
examination by federal or state authority. After appointment, any successor
Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.

 

  7.2.2 Notice of Successor Warrant Agent. In the event a successor Warrant
Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the transfer agent for the Common Stock not later
than the effective date of any such appointment.

 

  7.2.3 Merger or Consolidation of Warrant Agent. Any company into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

 

  7.3 Fees and Expenses of Warrant Agent.

 

  7.3.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and any transfer
agent fees which are in addition thereto and shall, pursuant to its obligations
under this Agreement, reimburse the Warrant Agent upon demand for all
expenditures that the Warrant Agent may reasonably incur in the execution of its
duties hereunder.

 

 9 

 

  

  7.3.2 Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

 

  7.4 Liability of Warrant Agent.

 

  7.4.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the President,
Chief Executive Officer or Chief Financial Officer of the Company and delivered
to the Warrant Agent. The Warrant Agent may rely upon such statement for any
action taken or suffered in good faith by it pursuant to the provisions of this
Agreement.

 

  7.4.2 Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith.

 

  7.4.3 Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except its countersignature thereof). The Warrant Agent shall
not be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant. The Warrant Agent shall not be
responsible to make any adjustments required under the provisions of Section 4
hereof or responsible for the manner, method, or amount of any such adjustment
or the ascertaining of the existence of facts that would require any such
adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant or as to
whether any shares of Common Stock shall, when issued, be valid and fully paid
and nonassessable.

 

  7.5 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
Common Stock through the exercise of the Warrants.

 

8. Miscellaneous Provisions.

 

  8.1 Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.

 

  8.2 Notices. Any notice, statement or demand authorized by this Agreement to
be given or made by the Warrant Agent or by the holder of any Warrant to or on
the Company shall be sufficiently given (i) when so delivered if by hand or
overnight delivery, (ii) when sent, if delivered by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or by electronic mail, or (iii) if sent by
certified mail or private courier service within five (5) days after deposit of
such notice, postage prepaid, addressed (until another address is filed in
writing by the Company with the Warrant Agent), as follows:

 

Oncobiologics, Inc.

7 Clarke Drive

Cranbury, New Jersey 08512

Attention: Lawrence A. Kenyon

 

By Telefax (which constitutes notice): (609) 228-4113

 

By Email (which constitutes notice): lawrencekenyon@oncobiologics.com

 

 10 

 

  

with copies to (which shall not constitute notice):

 

Cooley LLP

1114 Avenue of the Americas

New York, New York 10036

Attention: Yvan-Claude Pierre and Daniel I. Goldberg

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to the Warrant Agent shall be
sufficiently given (i) upon receipt if by hand or overnight delivery, (ii) when
sent, if delivered by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
or by electronic mail or (iii) if sent by certified mail or private courier
service within five (5) days after deposit of such notice, postage prepaid,
addressed (until another address is filed in writing by the Warrant Agent with
the Company), as follows:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue, 3rd Floor

Brooklyn, New York 11219

Attention: Corporate Actions

 

By Email (which shall not constitute notice):[—]@amstock.com

 

  8.3 Additional Rights. Notwithstanding the foregoing or anything else herein
to the contrary, other than as expressly provided in Section 3.3.5 hereof, if
the Company is for any reason unable to issue and deliver the number of shares
of Common Stock to which the Holder is entitled upon Holder’s exercise of a
Warrant, as required pursuant to the terms hereof, the Company shall have no
obligation to pay to the Holder any cash or other consideration or otherwise net
cash settle this Warrant.         8.4 Applicable Law. The validity,
interpretation, and performance of this Agreement and of the Warrants shall be
governed in all respects by the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The Company hereby agrees that any
action, proceeding or claim against it arising out of or relating in any way to
this Agreement shall be brought and enforced in the courts of the State of New
York or the United States District Court for the Southern District of New York,
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

 

  8.5 Persons Having Rights under this Agreement. Nothing in this Agreement
shall be construed to confer upon, or give to, any person or corporation other
than the parties hereto and the Registered Holders of the Warrants any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto and their successors and
assigns and of the Registered Holders of the Warrants.

 

  8.6 Examination of the Agreement. A copy of this Agreement shall be available
at all reasonable times at the office of the Warrant Agent in the Borough of
Brooklyn, City of New York and State of New York, for inspection by the
Registered Holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.

 

  8.7 Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

  8.8 Effect of Headings. The section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.

 

 11 

 

  

  8.9 Amendments. This Agreement may be amended by the parties hereto without
the consent of any Registered Holder for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters arising under
this Agreement as the parties may deem necessary or desirable and that the
parties deem shall not adversely affect the interest of the Registered Holders.
All other modifications or amendments shall require the written consent of the
Company and the Registered Holders holding Warrants to purchase at least a
majority of the shares of Common Stock underlying the then outstanding Warrants.
No consideration shall be offered by the Company to any Registered Holder in
connection with a modification, amendment or waiver of this Agreement or any
Warrant without also offering the same consideration to all Registered Holders.

 

  8.10 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

[Signature page follows]

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  COMPANY:       Oncobiologics,  Inc.         By: /s/ Pankaj Mohan     Name:
Pankaj Mohan, Ph.D.     Title: President and  Chief Executive Officer      
WARRANT AGENT:       American Stock Transfer & Trust Company, LLC         By:
/s/ Michael Legregin     Name: Michael Legregin      Title:   Senior Vice
President 

  

[Signature Page to Warrant Agreement]

 

   

 

 

EXHIBIT A

 

[FORM OF SERIES A WARRANT CERTIFICATE]

 

Number:

 

Warrants

 

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

 

ONCOBIOLOGICS, INC.

CUSIP 68235M 113

 

Warrant Certificate

 

This Warrant Certificate certifies that, or registered assigns, is the
registered holder of warrant(s) (the “Warrants” and each, a “Warrant”) to
purchase shares of common stock, $0.01 par value per share (the “Common Stock”),
of Oncobiologics, Inc., a Delaware corporation (the “Company”). Each Warrant
entitles the holder, upon exercise during the period set forth in the Warrant
Agreement referred to below, to receive from the Company that number of fully
paid and nonassessable shares of Common Stock as set forth below, at the
exercise price (the “Exercise Price”) as determined pursuant to the Warrant
Agreement, payable in lawful money (or through “cashless exercise” solely as
provided for in the Warrant Agreement) of the United States of America upon
surrender of this Warrant Certificate and payment of the Exercise Price at the
office or agency of the Warrant Agent referred to below, subject to the
conditions set forth herein and in the Warrant Agreement. Defined terms used in
this Warrant Certificate but not defined herein shall have the meanings given to
them in the Warrant Agreement (as defined on the reverse hereof).

 

Only whole Warrants may be exercised. Each whole Warrant is initially
exercisable for one fully paid and non-assessable share of Common Stock. The
number of shares of Common Stock issuable upon exercise of the Warrants is
subject to adjustment upon the occurrence of certain events set forth in the
Warrant Agreement.

 

The initial Exercise Price per share of Common Stock for any Warrant is equal to
$6.60 per share. The Exercise Price is subject to adjustment upon the occurrence
of certain events set forth in the Warrant Agreement.

 

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

 

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

 

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

  COMPANY:       Oncobiologics,  Inc.         By:       Name: Pankaj Mohan,
Ph.D.     Title: President and  Chief Executive Officer       WARRANT AGENT:    
  American Stock Transfer & Trust Company, LLC         By:       Name:       
Title:    

  

[Signature Page to Warrant Certificate]

 

   

 

 

[Form of Series A Warrant Certificate]

 

[Reverse]

 

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive shares of Common
Stock and are issued or to be issued pursuant to a Warrant Agreement, dated as
of May 18, 2016 (the “Warrant Agreement”), duly executed and delivered by the
Company to American Stock Transfer & Trust Company, LLC, as warrant agent (the
“Warrant Agent”), which Warrant Agreement is hereby incorporated by reference in
and made a part of this instrument and is hereby referred to for a description
of the rights, limitation of rights, obligations, duties and immunities
thereunder of the Warrant Agent, the Company and the holders (the words
“holders” or “holder” meaning the Registered Holders or Registered Holder) of
the Warrants. A copy of the Warrant Agreement may be obtained by the holder
hereof upon written request to the Company. Defined terms used in this Warrant
Certificate but not defined herein shall have the meanings given to them in the
Warrant Agreement.

 

Warrants may be exercised at any time during the Exercise Period set forth in
Section 3.3.1 of the Warrant Agreement.

 

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering offer and sale of the Common Stock to be issued
upon exercise is effective under the Securities Act and (ii) a prospectus
thereunder relating to the Common Stock is current, except through “cashless
exercise” as provided for in the Warrant Agreement.

 

The Warrant Agreement provides that upon the occurrence of certain events the
number of shares of Common Stock issuable upon exercise of the Warrants set
forth on the face hereof may, subject to certain conditions, be adjusted. If,
upon exercise of a whole Warrant, the holder thereof would be entitled to
receive a fractional interest in a share of Common Stock, the Company shall,
upon exercise, round to the nearest whole share of Common Stock to be issued to
the holder of the Warrant.

 

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

 

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a stockholder of the Company.

  

   

 

 

Election to Purchase

 

(To Be Executed Upon Exercise of Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive shares of common stock, par value $0.01 per
share (the “Common Stock”), of Oncobiologics, Inc., a Delaware corporation (the
“Company”) and herewith tenders payment for such shares to the order of the
Company in the amount of $___ in accordance with the terms hereof. The
undersigned requests that a certificate for such shares be registered in the
name of _____________________, whose address is and that such shares be
delivered to whose address is ______________________. If said number of shares
is less than all of the shares of Common Stock purchasable hereunder, the
undersigned requests that a new Warrant Certificate representing the remaining
balance of such shares be registered in the name of ___________________, whose
address is _______________, and that such Warrant Certificate be delivered to
_________________, whose address is ______________________.

 

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 3.4.2 of the Warrant Agreement, the number of shares of Common Stock
that this Warrant is exercisable for shall be determined in accordance with
Section 3.4.2 of the Warrant Agreement.

 

________________ a “Cash Exercise” with respect to ____________ Warrant Shares;
and/or     ________________ a “Cashless Exercise” with respect to ____________
Warrant Shares, resulting in a delivery obligation by the Company to the Holder
of Common Stock representing the applicable Net Number, subject to adjustment.

 

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of shares that this
Warrant is exercisable for would be determined in accordance with the relevant
section of the Warrant Agreement which allows for such cashless exercise and
(ii) the holder hereof shall complete the following: The undersigned hereby
irrevocably elects to exercise the right, represented by this Warrant
Certificate, through the cashless exercise provisions of the Warrant Agreement,
to receive Common Stock. If said number of shares is less than all of the shares
of Common Stock purchasable hereunder (after giving effect to the cashless
exercise), the undersigned requests that a new Warrant Certificate representing
the remaining balance of such shares be registered in the name
of_____________________, whose address is_____________________, and that such
Warrant Certificate be delivered to_____________________, whose address
is_____________________.

 

Date: ____________, 201__   (Signature)           (Address)           (Tax
Identification Number)

 

   

 

 

EXHIBIT B

 

[FORM OF SERIES B WARRANT CERTIFICATE]

 

Number:

 

Warrants

 

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

 

ONCOBIOLOGICS, INC.

   CUSIP 68235M 121

 

Warrant Certificate

 

This Warrant Certificate certifies that, or registered assigns, is the
registered holder of warrant(s) (the “Warrants” and each, a “Warrant”) to
purchase shares of common stock, $0.01 par value per share (the “Common Stock”),
of Oncobiologics, Inc., a Delaware corporation (the “Company”). Each Warrant
entitles the holder, upon exercise during the period set forth in the Warrant
Agreement referred to below, to receive from the Company that number of fully
paid and nonassessable shares of Common Stock as set forth below, at the
exercise price (the “Exercise Price”) as determined pursuant to the Warrant
Agreement, payable in lawful money (or through “cashless exercise” solely as
provided for in the Warrant Agreement) of the United States of America upon
surrender of this Warrant Certificate and payment of the Exercise Price at the
office or agency of the Warrant Agent referred to below, subject to the
conditions set forth herein and in the Warrant Agreement. Defined terms used in
this Warrant Certificate but not defined herein shall have the meanings given to
them in the Warrant Agreement (as defined on the reverse hereof).

 

Only whole Warrants may be exercised. Each whole Warrant is initially
exercisable for one fully paid and non-assessable share of Common Stock. The
number of shares of Common Stock issuable upon exercise of the Warrants is
subject to adjustment upon the occurrence of certain events set forth in the
Warrant Agreement.

 

The initial Exercise Price per share of Common Stock for any Warrant is equal to
$8.50 per share. The Exercise Price is subject to adjustment upon the occurrence
of certain events set forth in the Warrant Agreement.

 

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

  

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

 

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

  COMPANY:       Oncobiologics,  Inc.         By:       Name: Pankaj Mohan,
Ph.D.     Title: President and  Chief Executive Officer       WARRANT AGENT:    
  American Stock Transfer & Trust Company, LLC         By:       Name:      
Title:  

  

[Signature Page to Warrant Certificate]

 

   

 

 

[Form of Warrant Certificate]

 

[Reverse]

 

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive Common Stock and
are issued or to be issued pursuant to a Warrant Agreement, dated as of May 18,
2016 (the “Warrant Agreement”), duly executed and delivered by the Company to
American Stock Transfer & Trust Company, LLC, as warrant agent (the “Warrant
Agent”), which Warrant Agreement is hereby incorporated by reference in and made
a part of this instrument and is hereby referred to for a description of the
rights, limitation of rights, obligations, duties and immunities thereunder of
the Warrant Agent, the Company and the holders (the words “holders” or “holder”
meaning the Registered Holders or Registered Holder) of the Warrants. A copy of
the Warrant Agreement may be obtained by the holder hereof upon written request
to the Company. Defined terms used in this Warrant Certificate but not defined
herein shall have the meanings given to them in the Warrant Agreement.

 

Warrants may be exercised at any time during the Exercise Period set forth in
Section 3.3.2 of the Warrant Agreement.

 

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the offer and sale of shares of Common Stock to
be issued upon exercise is effective under the Securities Act and (ii) a
prospectus thereunder relating to the shares of Common Stock is current, except
through “cashless exercise” as provided for in the Warrant Agreement.

 

The Warrant Agreement provides that upon the occurrence of certain events the
number of shares of Common Stock issuable upon exercise of the Warrants set
forth on the face hereof may, subject to certain conditions, be adjusted. If,
upon exercise of a whole Warrant, the holder thereof would be entitled to
receive a fractional interest in a share of Common Stock, the Company shall,
upon exercise, round to the nearest whole share of Common Stock to be issued to
the holder of the Warrant.

 

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

 

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a stockholder of the Company.

  

   

 

 

Election to Purchase

 

(To Be Executed Upon Exercise of Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive shares of common stock, par value $0.01 per
share (the “Common Stock”), of Oncobiologics, Inc., a Delaware corporation (the
“Company”) and herewith tenders payment for such shares to the order of the
Company in the amount of $___ in accordance with the terms hereof. The
undersigned requests that a certificate for such shares be registered in the
name of _____________________, whose address is and that such shares be
delivered to whose address is ______________________. If said number of shares
is less than all of the shares of Common Stock purchasable hereunder, the
undersigned requests that a new Warrant Certificate representing the remaining
balance of such shares be registered in the name of the undersigned, and that
such Warrant Certificate be delivered to _________________, whose address is
______________________.

 

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 3.4.2 of the Warrant Agreement, the number of shares of Common Stock
that this Warrant is exercisable for shall be determined in accordance with
Section 3.4.2 of the Warrant Agreement.

 

________________ a “Cash Exercise” with respect to ____________ Warrant Shares;
and/or      ________________ a “Cashless Exercise” with respect to ____________
Warrant Shares, resulting in a delivery obligation by the Company to the Holder
of Common Stock representing the applicable Net Number, subject to adjustment.

 

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of shares that this
Warrant is exercisable for would be determined in accordance with the relevant
section of the Warrant Agreement which allows for such cashless exercise and
(ii) the holder hereof shall complete the following: The undersigned hereby
irrevocably elects to exercise the right, represented by this Warrant
Certificate, through the cashless exercise provisions of the Warrant Agreement,
to receive Common Stock. If said number of shares is less than all of the shares
of Common Stock purchasable hereunder (after giving effect to the cashless
exercise), the undersigned requests that a new Warrant Certificate representing
the remaining balance of such shares be registered in the name of the
undersigned, and that such Warrant Certificate be delivered
to_____________________, whose address is_____________________.

 

Date: ____________, 201_   (Signature)           (Address)           (Tax
Identification Number)

 

   

  